UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT

                                _____________

                                 No. 92-7562

                            (Summary Calendar)
                               _____________


                  UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                                   versus

                  ANDY JESUS VALLEJO,

                                          Defendant-Appellant.

           ________________________________________________

             Appeal from the United States District Court
                  For the Southern District of Texas
           ________________________________________________
                          (September 2, 1993)

Before JOLLY, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:

        Andy Jesus Vallejo appeals the district court's denial of his

motion for a hearing on his motion to reconsider the extent of a

downward     departure   from    the   federal   sentencing    guidelines.1

Finding no abuse of discretion in the court's refusal to hold a

hearing, we affirm.

        Vallejo pled guilty to one count of possession with intent to

distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) (1988).

Pursuant to the plea agreement, the government moved for a downward




    1
             See United States Sentencing Commission, Guidelines Manual (Nov.
1991).
departure at sentencing, recommending a sentence reduction of "up

to 50 per cent" less than the applicable sentencing range.

     The probation officer determined that Vallejo's sentencing

range was 151 to 188 months of imprisonment.          At sentencing, the

district    court   accepted    the    government's   recommendation    for

sentence reduction, and sentenced Vallejo to a term of eighty-four

months. The court stated that it had not departed to fifty percent

of the lowest end of the sentencing range because Vallejo had not

been "as straightforward as he could have been with the Court" when

he pled guilty.     Record on Appeal vol. 3, at 8-9.

     After sentencing, Vallejo moved for a new trial, "only as it

related to sentencing."        Brief for Vallejo at 10; see Record on

Appeal vol. 1 tab 64.          He alleged that the court should have

conducted a psychological examination at sentencing so that the

court could understand that "what seemed to the Court to be a lack

of veracity was instead primarily a deficit in socialization and

interpersonal skills" caused by a "puerile personality."                See

Record on Appeal vol. 1 tab 64.

     The district court, construing the motion for new trial as a

motion    for   reconsideration   of   Vallejo's   sentence,   denied   the

motion.    Vallejo then filed a motion for a "full hearing" on the

denial of his motion for reconsideration.             By its order dated

August 11, 1992, the court denied that motion as well.            Vallejo

appeals only the court's order denying his motion for a hearing on

his motion for reconsideration; he neither appeals the denial of




                                      -2-
his motion for reconsideration, nor the sentence imposed by the

court.    See id. tab. 80.

      We have previously held that "[d]epartures from the guidelines

are within the broad discretion of the district court."                        United

States v. Adams, 996 F.2d 75, 78 (5th Cir. 1993) (citing United

States v. Roberson, 872 F.2d 597, 601 (5th Cir.), cert. denied, 493
U.S. 861, 110 S. Ct. 175, 107 L. Ed. 2d 131 (1989)).                   We therefore

apply an abuse of discretion standard in reviewing the district

court's refusal to hold a hearing on its denial of Vallejo's motion

for reconsideration.

      There is no authority directly on point regarding whether a

district court must grant a hearing on a motion to reconsider the

extent     of    a   legal    downward     departure      from   the     sentencing

guidelines.2         Several    factors,       however,   support      the    court's

decision not to hold a hearing.            First, Vallejo did not object to

the court's stated rationale for its sentence at the sentencing

hearing.        See Record on Appeal vol. 3 (sentencing transcript).

Second, Vallejo did not object to the Presentence Report ("PSR"),

which failed to mention any psychological problems which Vallejo

may have been suffering from at the time of sentencing.                      See PSR ¶

47.    Moreover, because of the great deference we give district

courts in       deciding     whether   even     to   depart   downward       from   the



      2
          Vallejo does not contest the legality of the court's
downward departure. See Brief for Vallejo; see also U.S.S.G. §
5K1.1 (stating that a court may depart downward from the guidelines
"[u]pon motion of the government stating that the defendant has
provided substantial assistance").

                                         -3-
guidelines,3 much less the extent of such a departure, we hold that

the court did not abuse its discretion by refusing to hold a

hearing on Vallejo's motion to reconsider the extent of the court's

downward departure.

     Accordingly, the district court's judgment is AFFIRMED.




     3
           See United States v. Mitchell, 964 F.2d 454, 462 (5th
Cir. 1992) (reiterating the well-established rule that we "will not
review a district court's refusal to depart from the Guidelines,
unless the refusal was in violation of the law"        (attribution
omitted)).

                               -4-